     Case 2:20-cv-00332-FMO-MAA Document 1 Filed 01/13/20 Page 1 of 8 Page ID #:1



      Stephen C. McArthur (State Bar No. 277712)
 1    stephen@smcarthurlaw.com
      Thomas E. Dietrich (State Bar No. 254282)
 2    tom@smcarthurlaw.com
      THE MCARTHUR LAW FIRM PC
 3    11400 W. Olympic Blvd. Suite 200
 4    Los Angeles, CA 90064
      Telephone: (323) 639-4455
 5
      Attorneys for Plaintiff
 6    ALI MAHDAVI

 7

 8                         UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA

10

11
     Ali Mahdavi, an individual            Case: 2:20-cv-00332

12           Plaintiff,                    COMPLAINT FOR:

13           vs.                               COPYRIGHT INFRINGEMENT

14   TheBalm Cosmetics Holdings, Inc and
15   DOES 1 through 10, inclusive,
                                           DEMAND FOR JURY TRIAL
16
           Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
                                           1
     Case 2:20-cv-00332-FMO-MAA Document 1 Filed 01/13/20 Page 2 of 8 Page ID #:2



 1         Plaintiff Ali Mahdavi (“Plaintiff”) by and through his undersigned counsel,
 2   states as follows for his complaint against Defendant TheBalm Cosmetics Holdings,
 3   Inc. (hereinafter “TheBalm Cosmetics”) and Does 1 through 10, inclusive
 4   (collectively, the “Defendants”) and alleges as follows:
 5                                  I. INTRODUCTION
 6        1. This action arises out of Defendants’ intentional and willful decision to
 7   infringe Plaintiff’s copyrighted “Wonderbra Dita” photograph (“the Photograph”).
 8        2. Plaintiff Ali Mahdavi is a world-renowned photographer and director.
 9        3. Without compensating Plaintiff or obtaining a license, Defendants
10   illegally and intentionally misappropriated the Photograph incorporating it into
11   their “Nude Dude” eyeshadow palette (the “Infringing Packaging”). This flagrant
12   violation of Plaintiff’s copyrighted work is shown below.
13        4. In the below image, Plaintiff’s Photograph is superimposed in over
14   TheBalm Cosmetics’ substantially similar infringing copy, demonstrating the
15   blatant copying of Mr. Mahdavi’s photograph.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
     Case 2:20-cv-00332-FMO-MAA Document 1 Filed 01/13/20 Page 3 of 8 Page ID #:3



 1        5. Accordingly, due to Defendants’ blatant and willful infringement,
 2   Plaintiff has no choice but to file this lawsuit seeking damages that it has suffered
 3   as a result of Defendants’ willful copyright infringement.
 4                         II.     JURISDICTION AND VENUE
 5        6. This Court has subject matter jurisdiction over this action pursuant to 28
 6   U.S.C. §§ 1331 and 1338.
 7        7. Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b).
 8        8. This Court has personal jurisdiction over the Defendants in that, among
 9   other things, the Defendants do business in this District and the Defendants
10   committed tortious acts in this District.
11                                     III.      PARTIES
12        9. Plaintiff Ali Mahdavi is an individual residing in Paris, France.
13        10. Upon information and belief, Defendant theBalm Cosmetics is a
14   Corporation organized under the laws of the state of Delaware with a business
15   address of 1000 Atlantic Avenue, Suite 100 Alameda, CA 94501.
16        11. Plaintiff is ignorant of the true names of the other Defendants sued herein
17   as Does 1-10 and, therefore, sue these Doe Defendants by such fictitious names.
18   Additional Doe Defendants are likely to include, among others, additional
19   managers, officers, members, and other individuals who have authorized,
20   condoned, directed, and participated in the decisions(s) to have Defendant
21   TheBalm Cosmetics infringe Plaintiff’s rights. Plaintiff will amend this Complaint
22   to allege additional Doe Defendants’ true names and capacities when ascertained.
23

24                                            IV.       FACTS
25        12. Plaintiff Ali Mahdavi is an internationally renowned photographer and
26   director that has worked with celebrities such as Kylie Minogue, Marion Cotillard,
27   Jean Dujardin, Karl Lagerfeld, Donatella Versace, Marilyn Manson, Naomi Watts,
28   Rita Ora, and Dita Von Teese, among many others.
                                                    3
     Case 2:20-cv-00332-FMO-MAA Document 1 Filed 01/13/20 Page 4 of 8 Page ID #:4



 1        13. Plaintiff regularly shoots editorials for various editions of Vogue and
 2   Vanity Fair and campaigns for luxury brands such as Cartier, Piaget, Balmain,
 3   Christian Louboutin, Wonderbra, Bill Blass, Cointreau, and Roberto Cavalli.
 4        14. In 2008, Mr. Mahdavi shot an international campaign for Wonderbra
 5   with Dita Von Teese as their ambassador. Plaintiff’s “Wonderbra Dita” was a
 6   product of this campaign.
 7        15. Plaintiff retained copyright ownership rights in all photographs from the
 8   campaign, including Wonderbra Dita.
 9        16. Upon information and belief, due to the fame of the campaign and
10   photograph Defendants must have known that this image belonged to Plaintiff.
11        17. Plaintiff is the sole owner of and holds the copyright in the Photograph
12   which is protected by federal copyright registration number VA 2-153-644.
13        18. The Photograph is shown below.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              4
     Case 2:20-cv-00332-FMO-MAA Document 1 Filed 01/13/20 Page 5 of 8 Page ID #:5



 1        19. TheBalm Cosmetics copied the Photograph as a drawing, creating a
 2   substantially similar derivative work, to use on product packaging for an
 3   eyeshadow palette and mascara.
 4        20. The infringing products can be found in several stores such as Walmart
 5   and Kohl’s. See for example:
 6           • https://www.kohls.com/product/prd-2026399/thebalm-nude-dude-eye-
                 shadow-palette.jsp
 7           • https://www.walmart.com/ip/the-Balm-Nude-Dude-Volume-2-
 8               Eyeshadow-Palette-0-336-oz-Eyeshadow/119672442
 9

10

11

12

13

14

15

16

17

18

19        21. The infringing design can also be viewed on TheBalm Cosmetics’s

20   website at https://thebalm.com/products/nudedude.

21        22. Defendants have known about Ali Mahdavi’s copyright rights and claims

22   that Defendants are infringing his intellectual property since at least January 2019.

23   Despite notice, Defendants continue to infringe and continue to sell the product on

24   their website to this day, demonstrating willful infringement.

25        23. Defendants must now answer for their infringing conduct, which will

26   include an injunction barring all future use of any and all photograph or images

27   incorporating Plaintiff’s copyright and granting Defendants’ profits and Plaintiff’s

28   actual damages, costs, attorneys’ fees, and punitive damages to Plaintiff.
                                               5
     Case 2:20-cv-00332-FMO-MAA Document 1 Filed 01/13/20 Page 6 of 8 Page ID #:6



 1                               FIRST CAUSE OF ACTION
 2                 Federal Copyright Infringement of “Wonderbra Dita”
 3         24. Plaintiff repeats and re-alleges each and every allegation above as if fully
 4   set forth herein.
 5         25. This Count arises under the Copyright Act of 1976, Title 17 United
 6   States Code §101 et seq.
 7         26. “Wonderbra Dita” is a wholly original, creative work that constitutes
 8   copyrightable subject matter under the Copyright Act, 17 U.S.C. § 101 et seq.
 9   Plaintiff owns the exclusive rights and privileges in and to “Wonderbra Dita,”
10   which is protected by federal copyright, registration number VA 2-153-644.
11         27. By distribution, display, and use of their Infringing Design, Defendants
12   intentionally copied, displayed, and used “Wonderbra Dita” and created
13   substantially similar derivate works of “Wonderbra Dita.” Defendants had access
14   to “Wonderbra Dita” by virtue of its distribution online, the fame of the Wonderbra
15   campaign, as well as through other social media sites and publications that have
16   displayed “Wonderbra Dita” with Plaintiff’s permission.
17         28. By their actions alleged above, Defendants have infringed Plaintiff’s
18   copyright in “Wonderbra Dita” by, inter alia, copying “Wonderbra Dita,” creating
19   substantially similar derivate works of “Wonderbra Dita,” and publicly displaying
20   and distributing the Infringing Design without any authorization or other
21   permission from Plaintiff. Defendants have violated Plaintiff’s exclusive rights
22   under 17 U.S.C. § 106.
23         29. Defendants are aware of Plaintiff’s copyright in “Wonderbra Dita” and
24   their copyright infringement has been deliberate and with willful disregard to
25   Plaintiff’s intellectual property rights.
26         30. Defendants have realized unjust profits, unjust enrichment, gains and
27   advantages as a proximate result of their infringement in an amount not yet to be
28   determined.
                                                 6
     Case 2:20-cv-00332-FMO-MAA Document 1 Filed 01/13/20 Page 7 of 8 Page ID #:7



 1         31. As a direct and proximate result of the Defendants’ willful copyright
 2   infringement, Plaintiff has suffered actual damages. Plaintiff is entitled to actual
 3   damages as well as any gains, profits, and advantages obtained by the Defendants
 4   as a result of its acts of infringement and their use and publication of the copied
 5   materials, 17 U.S.C. § 504(b).
 6         32. Plaintiff is also entitled to prejudgment interest and full costs of suit
 7   pursuant to 17 U.S.C. § 505.
 8                                  PRAYER FOR RELIEF
 9          WHEREFORE, Plaintiff demands a judgment against Defendants and pray
10    that this Court grants:
11          a. Permanent injunctive relief against all Defendants and their parents,
12             subsidiaries, affiliated companies, and their respective officers, directors,
13             employees, and agents from using Plaintiff’s copyright;
14          b. An accounting of, and disgorgement of, any and all profits derived by
15             Defendants;
16          c. Punitive and exemplary damages;
17          d. All actual damages sustained by Plaintiff, in an amount to be determined
18             at trial;
19          e. A judgment that Defendants’ infringement was willful;
20          f. Prejudgment interest and costs of this action;
21          g. Other economic and consequential damages in an amount to be
22             determined at trial; and
23          h. Grant to Plaintiff such further relief as may be equitable and proper.
24
                                           Respectfully submitted,
25
                                 By:      /s/ Stephen McArthur
26
                                          Stephen Charles McArthur
27                                        Thomas Dietrich
                                          The McArthur Law Firm, PC
28                                        Attorneys for Plaintiff, Ali Mahdavi
                                                  7
     Case 2:20-cv-00332-FMO-MAA Document 1 Filed 01/13/20 Page 8 of 8 Page ID #:8



                                       11400 W. Olympic Blvd, Suite 200
 1                                     Los Angeles, CA 90064
                                       (323) 639-4455
 2
      Dated: January 13, 2020
 3

 4

 5
                                DEMAND FOR JURY TRIAL
 6
            Plaintiff hereby demands a jury trial pursuant to Rule 38 of the Federal
 7
      Rules of Civil Procedure as to all issues in this lawsuit.
 8

 9
                                 By:    /s/ Stephen McArthur
10
                                       Stephen Charles McArthur
11                                     Thomas Dietrich
                                       The McArthur Law Firm, PC
12                                     Attorneys for Plaintiff, Ali Mahdavi
                                       11400 W. Olympic Blvd, Suite 200
13                                     Los Angeles, CA 90064
                                       (323) 639-4455
14

15
      Dated: January 13, 2020
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                8
